Citation Nr: 0620407	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-21 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from August 1955 to July 1959.  
He died in January 2003.  The appellant is his surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the St. Louis 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  The record reflects 
that the veteran died from 
myelodysplastic syndromes and stage 4 chronic lymphocytic 
leukemia.  The veteran, prior to his death, and the appellant 
have contended that such conditions could have been caused by 
in-service exposure to Benzene.  The veteran believed that 
Benzene was one of the toxic chemicals he, as a hydraulic 
specialist, used to clean, repair, and oil equipment and 
parts.  The appellant has submitted a private medical opinion 
supporting a relationship between the veteran's alleged 
exposure to Benzene and the disability that resulted in his 
death.  The record demonstrates that the veteran's military 
occupational specialty was that of an aircraft hydraulic 
repairman.  However, there is no verified supporting evidence 
that he was exposed to Benzene during service and the record 
does not indicate that an attempt has been made to verify 
whether or not the veteran was exposed to Benzene during 
active service.  Thus, the Board finds that an attempt should 
be made to verify whether or not the veteran's duties as an 
aircraft hydraulic repairman caused him to be exposed to 
Benzene during his active service.  

Accordingly, the case is REMANDED for the following action:

1.  Issue corrective VCAA notice with 
regard to the issue on appeal, in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent.  
 
Specifically, the appellant should be 
informed as to the information and 
evidence necessary to substantiate her 
claim for entitlement to service 
connection for the cause of the veteran's 
death, including which evidence, if any, 
the appellant is expected to obtain and 
submit, and which evidence will be 
obtained by VA.  The appellant should 
also be advised to send any evidence in 
her possession pertinent to her appeal to 
the VA.  

Additionally, the appellant should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating, or is 
necessary to substantiate, the elements 
of the claim.  Also, the appellant 
should be informed that an effective 
date will be assigned in the event of an 
award of the benefits sought, per 
Dingess.

2.  Thereafter, the information regarding 
the veteran's service should then be 
forwarded to the U. S. Army and Joint 
Services Records Research Center (JSRRC) 
or other appropriate agency, and that 
organization should be requested to 
investigate and attempt to verify whether 
or not the veteran was exposed to Benzene 
during his active service.  

3.  Then if, and only if, it is verified 
that the veteran was exposed to Benzene 
during service, his claims file should be 
forwarded to an appropriate VA medical 
specialist.  The medical specialist 
should be requested to furnish an opinion 
concerning whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the veteran's death from 
myelodysplastic syndrome complicated by 
severe chronic lymphocytic leukemia was 
related to in-service Benzene exposure or 
any other incident of the veteran's 
service.

The rationale for all opinions expressed 
should be set forth.  The claims folder 
should be made available to the medical 
specialist for review of pertinent 
documents therein in conjunction with 
offering the opinion.  The examiner 
should specifically indicate whether or 
not the claims file was reviewed.

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the appellant's claim 
may be granted.  If not, she and her 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


